         Case 1:21-cr-00237-RDM Document 91 Filed 09/07/21 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,


         V.
                                                                         Criminal Action No. 21-237-1 (RDM)

 JONATHA.NPETER ALLEN KLEIN,

                   Defendant.



                            DECLARATION OF MARILEE FLANAGAN
                                 mox~ lle,c. -1(VJ
Under 28 U.S.C. § 1746, I, Marilee Flanagan, state the following:

    1. I am the third-party custodian for Mr. J onathanpeter Allen Klein. By order of the Court,
       Mr. Klein is confined to my home in Umatilla County, Oregon.

   2. From the period of Cf          /1 ,
                                     2021 to er'             lu ,
                                                      2021, I attest that Jonathanpeter Allen
       Klein has fully compli~d with each and every condition of his pre-trial release.

   3.. T ~tt?-~t th~t_if T hP.cnmP. ~w.~rP. nr h.::1vP. rr>:~~_o n tn hr>:1-ir>:vP. th~t Tnn~th~npP.tr>:1· A 1IP.n KIP.in
       has violated or will violate anv conditions of his release. Twill immediatelv renort this
                                              .,/                               _,                       .I   .1.


       information to the Pretrial Services Agency at (202) 442-1000 _


I so declare, under penalfy of peiJury, EhaE rhe foregoing is ffue and cottecL
Executed -~m:   __  /U
                 Cfjl
                    _____  .,M 1
                         , -~-i




                                                             2
